CANADY, Judge.
Jonathan Mason Evans, the father, appeals an order granting temporary custody and sole parental responsibility of a minor child to Lara Woodard, the minor child’s mother.
The father raises two issues on appeal. First, he challenges the trial court’s award of temporary custody to the mother. On this issue, we affirm the trial court’s order without further comment. Second, the father contends that the trial court erred in awarding the mother sole parental responsibility without first making a specific finding that shared parental responsibility would be detrimental to the child. On this point, we agree with the father.
Section 61.13(2)(b)(2), Florida Statutes (2004), provides that trial courts shall “order that the parental responsibility for a minor child be shared by both parents unless the court finds that shared parental responsibility would be detrimental to the child.” In this case, the trial court did not make a specific finding that shared parental responsibility would be detrimental to the child. Without such a finding, the court’s award of sole parental responsibility must be reversed. See Feger v. Feger, 850 So.2d 611, 614 (Fla. 2d DCA 2003) (“Under section 61.13(2)(b)(2), a court is required to order shared parental responsibility unless it finds that such an arrangement would be detrimental to the child.”); Stelk v. Stelk, 699 So.2d 811, 812 (Fla. 1st DCA 1997) (holding that trial court erred “in awarding sole parental responsibility to [one parent] without a specific finding that shared parental responsibility would be detrimental to .the child”).
We, therefore, reverse on this issue and remand for the trial court to revisit the issue of sole parental responsibility.
Affirmed in part; reversed in part; remanded for further proceedings.
ALTENBERND, C.J., and STRINGER, J., Concur.